Morton, J.
The notice was directed to “ the East Middle-sex Street Railway Company,” and states that the plaintiff was injured by being thrown from the top of one of the cars of that company. The sheriff’s return of service of the notice is that he served it upon the East Middlesex Street Railway Company by delivering a copy to A. F. Breed, its president. It appears that Breed was also president of the defendant corporation, and that the East Middlesex Street Railway Company had recently been leased to the Lynn and Boston Railroad Company. The court excluded the notice, on the ground that it was not a notice to the defendant. This was correct. The case is not one in which there was an omission to state the time, place, and cause of the injury correctly, but in which there was no notice whatever to the defendant. St. 1894, c. 889, relative to notices in cases of injuries to persons or property, therefore does not apply.

Exceptions overruled.